Cooper, J.,
delivered the opinion of the court.
The appellant, having leased the land for the year 1882, was the owner of the term therein, aud it was thereafter not within the power of the landlord to confer upon the company the right to construct its road on the land during ' the term. The landlord could confer no right Avhich. he himself could not exercise over the premises. He himself Avould have been a trespasser if he had done the acts complained of, and the company, acting under his authority only, is not protected by it from a recovery by the tenant for the injury inflicted.
The tenant, though he permitted the company to construct its embankment on his premises, notified it by building his fence across the Avorks that he claimed the right to protect his crop in that manner, and there Avas nothing from Avhich the company could assume that he would Avaive his right to continue it there until his term expired.
On the facts shown the verdict should have been for the plaintiff.

Judgment reversed.